21-834
   Florence v. Seggos


                        UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT


                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 7th day of June, two thousand twenty-two.

   PRESENT:
              DENNY CHIN,
              RICHARD J. SULLIVAN,
              JOSEPH F. BIANCO,
                    Circuit Judges.
   _____________________________________

   DENNIS SCOTT FLORENCE,
   MICHAEL ST. JEANOS,

                        Plaintiffs-Appellants,
                  v.                                               No. 21-834

   BASIL SEGGOS, as Commissioner of the New
   York State Department of Environmental
Conservation, CHRIS BALLANTYNE, Deputy
Commissioner of the New York State
Department of Environmental
Conservation, MARLINE AGNEW, Director of
Personnel of the State of New York
Department of Environmental
Conservation, BERNARD RIVERS, Director of
Law Enforcement for the New York State
Department of Environmental
Conservation, JOHN DOE, intended to refer
to unidentified members of the Staff of
Andrew M. Cuomo, Former Governor of
the State of New York, JANE DOE, intended
to refer to unidentified members of the
Staff of Andrew M. Cuomo, Former
Governor of the State of New York,

                         Defendants-Appellees. ∗
_____________________________________
FOR PLAINTIFFS-APPELLANTS:                                      JAMES B. TUTTLE, The Tuttle
                                                                Law Firm, Clifton Park, NY.

FOR DEFENDANTS-APPELLEES:                                       JENNIFER L. CLARK, Assistant
                                                                Solicitor General (Barbara D.
                                                                Underwood, Solicitor General,
                                                                Andrea Oser, Deputy Solicitor
                                                                General, on the brief), for Letitia
                                                                James, Attorney General of the
                                                                State of New York, Albany,
                                                                NY.




∗
    The Clerk of Court is respectfully directed to amend the official case caption as set forth above.

                                                    2
      Appeal from a judgment of the United States District Court for the Northern

District of New York (Lawrence E. Kahn, Judge.).

      UPON      DUE     CONSIDERATION,           IT    IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED IN PART and VACATED IN PART, and the case is REMANDED to

the district court for further proceedings consistent with this summary order.

      Plaintiffs-Appellants Dennis Scott Florence and Michael St. Jeanos, two

white men, allege that they were passed over for the position of Director of Law

Enforcement (“DLE”) at the New York State Department of Environmental

Conservation (the “Department”).         In December 2017, when then-DLE Joe

Schneider announced his intention to retire in March 2018, the DLE position was

“classified” under the New York State Civil Service Law, a designation indicating

that applicants must pass a test to be eligible for the position. Plaintiffs, who were

both majors in the Department, passed the test; St. Jeanos earned the highest score,

and Florence tied with three others for the second-highest score. When Schneider

retired, however, a permanent successor had not been named, and the Department

appointed Bernard Rivers, a Black man and a captain in the Department who had

taken and failed the test, as the Acting DLE. The Department’s stated rationale


                                          3
was that giving the “acting” position to someone ineligible for the permanent

position would avoid conferring an unfair advantage on any of the eight

applicants who had passed the test.

      Over the next several months, however, the Department petitioned the New

York State Civil Service Commission to reclassify the DLE position in order to

open it to applicants other than those who had passed the test.           One of the

Department’s professed reasons for seeking the change was that it could attract a

more diverse pool of applicants if a test were no longer required. During this

period of time, Rivers allegedly confirmed that someone on the staff of then-

Governor Andrew Cuomo “was advocating for [him] from an affirmative action

standpoint.” J. App’x at 80, ¶ 26. Aside from Rivers’s lower rank and failing test

score, Plaintiffs also allege that he was not adequately discharging his duties as

Acting DLE and was frequently absent from the office. Nevertheless, the Civil

Service Commission ultimately acceded to the Department’s reclassification

request. Freed from the strictures of the test, the Department interviewed only

Rivers and appointed him to the permanent position on November 6, 2018.

      Plaintiffs initiated this suit on January 31, 2020, asserting claims for racial

discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.


                                          4
§ 2000e et seq., and 42 U.S.C. §§ 1981 and 1983. After Plaintiffs amended their

complaint, Defendants moved to dismiss.          Plaintiffs opposed the motion and

sought leave to amend their complaint a second time, attaching a proposed Second

Amended Complaint (“SAC”) that included more specific allegations that

Defendants violated their constitutional rights to equal protection and due process

and asserted causes of action under sections 1981 and 1983, as well as under

Monell v. Department of Social Services, 436 U.S. 658 (1978). They also proposed

adding the Department and the State of New York as defendants. The district

court dismissed Plaintiffs’ complaint in its entirety for failure to state a claim and

further denied leave to amend on the ground that the SAC also failed to state a

claim, making amendment futile. Plaintiffs timely appealed.

      On appeal, Plaintiffs argue that the proposed SAC sufficiently states claims

for relief and that the district court therefore erred in denying as futile their request

for leave to amend. We review de novo a district court’s dismissal of a complaint

for failure to state a claim, accepting all well-pleaded factual allegations as true

and drawing all reasonable inferences in Plaintiffs’ favor. See Lynch v. City of New

York, 952 F.3d 67, 74–75 (2d Cir. 2020). While refusal to permit amendment of a

complaint is typically reviewed for abuse of discretion, where, as here, the district


                                           5
court denies permission to amend on the ground that amendment would be futile,

that determination is likewise reviewed de novo. See Hutchison v. Deutsche Bank

Sec. Inc., 647 F.3d 479, 490 (2d Cir. 2011). Amendment is futile when the proposed

amended complaint would not survive a Rule 12(b)(6) motion to dismiss.

Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002).

         Title VII makes it “an unlawful employment practice . . . to fail or refuse to

hire . . . any individual, or otherwise to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a). To state a Title VII claim, a plaintiff need only plausibly

allege that race was a “motivating factor” with respect to the adverse employment

decision. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015).

         The district court erred in holding that the SAC failed to state a Title VII

claim.     Plaintiffs, who were majors, had superior rank to Rivers, who was a

captain.      They also allege that they were assigned to units with greater

responsibilities and that they registered the highest scores on a test designed to

measure aptitude – a test that Rivers failed. As for the Department’s purported

discriminatory motivation, Plaintiffs allege that the Department openly


                                            6
acknowledged that its request to reclassify the DLE position was designed to

bypass the all-white list of test-passing candidates that existed when the DLE

position became vacant.      When viewed together, these facts easily suffice to

“provide ‘at least minimal support for the proposition that the employer was

motivated by discriminatory intent.’” Id. at 86–87 (quoting Littlejohn v. City of

New York, 795 F.3d 297, 311 (2d Cir. 2015)).

      Defendants try to resist this conclusion in two principal ways. First, they

echo the district court in contending that Plaintiffs’ pleadings are overly reliant on

test scores that were “rendered irrelevant once the [DLE] position was

reclassified” by the Civil Service Commission. Appellees’ Br. at 8. The test’s

continuing relevance, however, is a factual question inappropriate for resolution

on a motion to dismiss. The Department’s abandonment of the test does not

suggest it was a worthless metric of evaluation, or even a bad one. Indeed, given

the significant difference between the test scores of Plaintiffs and Rivers, Rivers’s

poor performance might still be a substantial strike against his hiring even if the

test retained only a modest connection to potential job performance after the DLE

position was reclassified. The district court therefore erred in assuming that the

position’s reclassification rendered the test scores irrelevant to the Title VII


                                          7
analysis – at least at this stage of the litigation, when all reasonable inferences are

to be drawn in Plaintiffs’ favor. See Lynch, 952 F.3d at 74–75.

       Second, Defendants contend that Rivers was not similarly situated to

Plaintiffs at the time of his appointment to the permanent position because he

already had valuable experience as Acting DLE – an advantage he held over

Plaintiffs, who had no such experience. True, “adverse actions taken against

employees who are not similarly situated cannot establish an inference of

discrimination.” Littlejohn, 795 F.3d at 312. But Plaintiffs allege that Rivers’s

performance as Acting DLE was substandard and that he flouted rules mandating

full-time presence at the Department’s Albany headquarters, where Rivers

sometimes appeared for only twelve hours per week. 1 “Whether two employees

are similarly situated ordinarily presents a question of fact for the jury,” and we

decline to hold that Rivers’s seven months of experience as Acting DLE render

Defendants immune from this Title VII claim as a matter of law. Graham v. Long

Island R.R., 230 F.3d 34, 39 (2d Cir. 2000). As such, we hold that the district court



1 Defendants argue that the requirements of the job changed after it was reclassified. They will,
of course, be permitted to develop this factual matter on remand, but at the pleading stage, we
will not draw against Plaintiffs the far-from-obvious inference that reclassifying the position to
remove the required test also somehow changed the nature of the job to one where frequent in-
office presence was no longer required.


                                                8
erred in determining that the SAC insufficiently pleaded a Title VII claim, and we

remand for that claim to proceed against appropriate defendants.

      The same cannot be said with respect to Plaintiffs’ other causes of action.

To state a claim under sections 1981 and 1983 – the vehicles for Plaintiffs’ equal

protection and due process claims – the complaint must plausibly allege

Defendants’ “personal involvement” in the wrongful acts at issue. Patterson v.

County of Oneida, 375 F.3d 206, 229 (2d Cir. 2004). The SAC clearly fails to meet

this standard, as it conclusorily – and vaguely – pleads merely that “Defendants”

committed the various allegedly wrongful acts at issue in this case.         Indeed,

Defendant Agnew’s name appears nowhere in the SAC other than the paragraph

that names her as a defendant.      Plaintiffs more or less admit to their vague

pleadings on this score, saying they “know[] very little about what transpired.”

Appellants’ Opening Br. at 36. Accordingly, the district court properly dismissed

Plaintiffs’ claims against the individual defendants under sections 1981 and 1983

for failing to allege any defendant’s personal involvement.

      Plaintiffs’ Monell claim fails for a similarly fundamental pleading deficiency.

Monell limits its reach “to local government units which are not considered part of

the State for Eleventh Amendment purposes.” Monell v. Dep’t of Soc. Servs., 436


                                         9
U.S. 658, 690 n.54 (1978); see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989) (“[N]either a State nor its officials acting in their official capacities are

‘persons’ under [section] 1983.”). Because Plaintiffs name only individuals and

state entities as defendants in the SAC, the district court properly held that there

could be no Monell liability here.

      Finally, Plaintiffs argue that, to the extent the SAC was deficient, they were

entitled to an opportunity to replead. We disagree. A court may dismiss with

prejudice if there is no “indication that [a plaintiff] could – or would – provide

additional allegations” to support a plausible claim. Gallop v. Cheney, 642 F.3d

364, 369 (2d Cir. 2011). Here, there is no indication that Plaintiffs could provide

any additional allegations to salvage the otherwise deficient section 1981,

section 1983, and Monell claims. The only additional allegations mentioned on

appeal pertain to the Title VII claims, which we held were already sufficiently

pleaded in the SAC. Plaintiffs do not even attempt to argue that they could plead

facts remedying the deficiencies we have identified with respect to their other

claims. We therefore see no error in the district court’s denial of Plaintiffs’ request

to replead yet again.




                                          10
      Accordingly, we AFFIRM IN PART and VACATE IN PART the judgment

of the district court, and the case is REMANDED for further proceedings

consistent with this summary order.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                       11